DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Withdrawing finality for new ground
3.	This action is responsive to the amendment filed on 11/11/2020 (pre-appeal brief). Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-
5.	Claim limitations “means for detecting a parity error in a command or address signal; means for counting a period of time substantially equal to a parity error alert pulse width value; means for detecting whether one or more internal memory operations are in progress; and means for generating a parity error alert signal in response to detecting the parity error ---,”as recited in claim 20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means" coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Therefore, claim elements in this application that use the word "means" (or "step for") and the aforementioned equivalents are presumed to invoke 35 U.S.C. 112(f). 
Applicant may:

(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 5, 8-12, and 14-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cordero et al. (U.S. PN: 2018/0018217) "herein after as Cordero" in view of Song et al. (U.S. PN: 2013/0346836).

As per claim 1:
Cordero substantially teaches or discloses a method for operating a memory device comprising (see Fig. 2, memory device 106): detecting a parity error associated with a command or address signal (see paragraph [0011], herein double date rate fourth-generation synchronous DRAM (DDR4) is a type of DRAM that supports CRC checking of write data, and parity checking of command and address data, and paragraph [0014], herein parity checking is performed by the memory 106 on command and address data received via the command/address bus 110); enabling a parity error alert signal in response to detecting the parity error (see paragraph [0011], herein When the conventional DDR4 detects a CRC error in the write data, it sends an alert to the memory controller so that the memory controller can resend the data); detecting that a period of time substantially equal to a parity error alert pulse width value has elapsed (see paragraph [0003], herein the error checking logic detects and error condition in the data and it is determined, at the DRAM, whether detecting the error condition in the data causes an error threshold to be reached, and Fig. 3, step 316); in response to detecting that the period of time has elapsed, detecting if memory operations are in progress (see paragraph [0010], herein once a DRAM detects a hard fail condition, the DRAM turns off error checking to prevent the memory controller from entering a retry loop),(paragraph [0017], herein if the CRC check disabling logic 206 detects that "4" out of the last "10" checks had a CRC error, then the CRC check disabling logic 206 turns off the CRC check logic 202 in the memory 106), and (paragraph [0027], herein the memory controller can quiesce mainline traffic to the DRAMS and perform a MRS read to the DRAMs to determine which DRAM is reporting the errors. The memory controller can then issue a MRS command(s) to instruct the failing DRAM to disable CRC (or parity) checking, and then the memory controller can resume mainline traffic); wherein see paragraph [0027], herein a memory controller can be sending write data and command/address data to a plurality of DRAMs and thus, may need to perform the processing described earlier to determine which DRAM is reporting the error).
Cordero does not explicitly teach disabling the parity error alert signal in response to detecting that no memory operations are in progress
However, Song in analogous art teaches disabling the parity error alert signal in response to detecting that no memory operations are in progress (see paragraph [0026], herein when an error of a command is detected by the parity circuit 140, the command shift circuit 120 initializes the command signals being shifted therein to a deactivated state. Since the command signals in the command shift circuit 120 are initialized when the error of the command is detected, the decoder circuit 130 receives no valid command signals and the memory device does not perform any operation corresponding to the erroneous command).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cordero as combined with the teachings of Song by disabling the parity error alert signal in response to detecting that no memory operations are in progress.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the disabling the parity error alert signal in response to detecting that no memory operations are in progress would have prevented the execution of a corresponding command when an error has been detected are in need. (see paragraph [0006] of Song).
	
As per claim 2:
Cordero teaches that wherein detecting that the period of time has elapsed further comprises detecting that a timer has counted the period of time (see paragraph [0017], herein a CRC error count is stored in a CRC error count register 204A and a CRC error threshold (e.g., "n" and "m") is stored in a CRC error threshold register 204B). 

As per claim 3:
Cordero teaches that wherein the timer is at least one of an analog delay element or a digital counter (see paragraph [0025], the system looks at "z" inputs (write data and/or command/address) from the memory controller and compares the number of errors in the "z" inputs to an error threshold "e". If more than "e" errors were found in the "z" inputs, then the error checking logic is disabled. After "z" inputs the error counter is reset. For example, the system can look at 10 inputs and disable the error checking logic if more than 4 errors are found in the 10 inputs. Then the counter is cleared and the next 10 inputs are analyzed to see if there are more than 4 errors). 

As per claim 5:
Song teaches that latching a precharge timer clock in response to detecting that a command in-progress signal is enabled, wherein the precharge timer clock synchronizes a precharge operation of a memory of the memory device (see paragraph [0034], herein the SR latch 210 is configured to use an asynchronous error signal ERRB_ASYNC as a set signal, and a fast reset signal RSTB_FAST_TRAS delayed by the delay unit 211 as a reset signal, and to generate a fast reset signal RSTB_FAST. The SR latch 210 activates the fast reset signal RSTB_FAST to `0` in response to the activated asynchronous error signal ERRB_ASYNC); unlatching the precharge timer clock in response to detecting that the command in-progress signal is disabled (see paragraph [0034], herein deactivates the fast reset signal RSTB_FAST to `1` in response to the activation of the delayed fast reset signal RSTB_FAST_TRAS. For example, a delay value of the delay unit 211 may be set at about tRAS min (ACT to PRE command period: a minimum value of a time from an active command to a precharge command) of the memory device); generating a precharge pulse in response to detecting that the command in-progress signal is disabled and the precharge timer clock is deasserted (see paragraph [0009], herein a clock control circuit configured to deactivate the control clock when there is no valid command signal in the command signals being shifted in the command shift circuit); and determining that no memory operations are in progress based on detecting the generated precharge pulse (see paragraph [0026], herein Since the command signals in the command shift circuit 120 are initialized when the error of the command is detected, the decoder circuit 130 receives no valid command signals and the memory device does not perform any operation corresponding to the erroneous command). 

As per claim 8:
Cordero teaches that wherein the memory device is a DRAM device (see paragraph [0003], herein and computer program product for auto-disabling dynamic random access memory (DRAM) error checking based on a threshold. A method includes receiving data at a DRAM from a memory controller and executing error checking logic based on the data). 

As per claim 9:
see Fig. 2, memory device 106): a parity error detector configured to receive a command or address signal and generate a parity error signal (see paragraph [0011], herein double date rate fourth-generation synchronous DRAM (DDR4) is a type of DRAM that supports CRC checking of write data, and parity checking of command and address data, and paragraph [0014], herein parity checking is performed by the memory 106 on command and address data received via the command/address bus 110); a timer coupled to the parity error detector configured with a parity error alert pulse width value and further configured to receive the parity error signal and generate a timeout signal (see paragraph [0011], herein When the conventional DDR4 detects a CRC error in the write data, it sends an alert to the memory controller so that the memory controller can resend the data, and paragraph [0017], herein a CRC error count is stored in a CRC error count register 204A and a CRC error threshold (e.g., "n" and "m") is stored in a CRC error threshold register 204B. In one or more embodiments, if the CRC check disabling logic 206 detects that "4" out of the last "10" checks had a CRC error, then the CRC check disabling logic 206 turns off the CRC check logic 202 in the memory 106), an internal operations in progress detector configured to determine if internal memory operations are in progress and generate an internal operations done signal when no internal memory operations are in progress (see paragraph [0010], herein once a DRAM detects a hard fail condition, the DRAM turns off error checking to prevent the memory controller from entering a retry loop),(paragraph [0017], herein if the CRC check disabling logic 206 detects that "4" out of the last "10" checks had a CRC error, then the CRC check disabling logic 206 turns off the CRC check logic 202 in the memory 106), and (paragraph [0027], herein the memory controller can quiesce mainline traffic to the DRAMS and perform a MRS read to the DRAMs to determine which DRAM is reporting the errors. The memory controller can then issue a MRS command(s) to instruct the failing DRAM to disable CRC (or parity) checking, and then the memory controller can resume mainline traffic); wherein the internal memory operations were initiated before the parity error detector generates the parity error signal (see paragraph [0027], herein a memory controller can be sending write data and command/address data to a plurality of DRAMs and thus, may need to perform the processing described earlier to determine which DRAM is reporting the error).
Cordero does not explicitly a parity error alert signal generator coupled to the internal operations in progress detector, the timer, and the parity error detector, configured to generate a parity error alert signal based on the parity error signal, the timeout signal, and the internal operations done signal.
However, Song in analogous art teaches a parity error alert signal generator coupled to the internal operations in progress detector, the timer, and the parity error detector, configured to generate a parity error alert signal based on the parity error signal, the timeout signal, and the internal operations done signal (see paragraph [0026], herein when an error of a command is detected by the parity circuit 140, the command shift circuit 120 initializes the command signals being shifted therein to a deactivated state. Since the command signals in the command shift circuit 120 are initialized when the error of the command is detected, the decoder circuit 130 receives no valid command signals and the memory device does not perform any operation corresponding to the erroneous command).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cordero as combined with the teachings of Song by generating a parity error alert signal based on the parity error signal, the timeout signal, and the internal operations done signal.
see paragraph [0006] of Song).

As per claim 10:
Cordero-Song as combined teaches that wherein the parity error detector is further configured to determine a parity of the command or address signal (Cordero, see paragraph [0014], herein parity checking is performed by the memory 106 on command and address data received via the command/address bus 110), compare the determined parity with a parity scheme of the memory device (Cordero, see paragraph [0025], herein the system looks at "z" inputs (write data and/or command/address) from the memory controller and compares the number of errors in the "z" inputs to an error threshold "e". If more than "e" errors were found in the "z" inputs, then the error checking logic is disabled), and drive the parity error signal to a logic one value in response to detecting that the determined parity violates the parity scheme of the memory device (Song, see paragraph [0036], herein a parity mode signal M_CAPEN has a level `1` when a parity check function is activated, and has a level `0` when the parity check function is deactivated. When the parity mode signal M_CAPEN is `0`, the input signal IN is output by passing through only the NAND gates 222 and 235. That is, when the parity check function is deactivated, the shift register 220 outputs the input signal IN as the output signal OUT without shifting the input signal IN. When the parity mode signal M_CAPEN is `1`, the input signal IN is transferred to the multiplexers 226, 228, and 230 through the NAND gate 223). 

As per claim 11:
Cordero teaches that wherein the timer is at least one of an analog delay element or a digital counter (see paragraph [0025], the system looks at "z" inputs (write data and/or command/address) from the memory controller and compares the number of errors in the "z" inputs to an error threshold "e". If more than "e" errors were found in the "z" inputs, then the error checking logic is disabled. After "z" inputs the error counter is reset. For example, the system can look at 10 inputs and disable the error checking logic if more than 4 errors are found in the 10 inputs. Then the counter is cleared and the next 10 inputs are analyzed to see if there are more than 4 errors).

As per claim 12:
Cordero teaches that wherein the parity error alert pulse width value is programmable (see paragraph [0024], herein when to disable the error detection. This decision is based on a programmable threshold of error detected by the DRAM which would indicate a hard/persistent error). 

As per claim 14:
Song teaches wherein the internal operations in progress detector further comprises: a precharge generator configured to receive a command in-progress signal and a precharge timer clock (see paragraph [0024], herein the command signals include a refresh command REF, a mode register set command MRS, an active command ACT, a precharge command PRE, a read command RD, a write command WT, and the like. The memory device performs operations corresponding to the command signals REF, MRS, ACT, PRE, RD, and WT generated by the decoder circuit 130); sequential logic configured to latch the precharge timer clock in response to detecting that the command in-progress signal is asserted (see paragraph [0034], herein the SR latch 210 is configured to use an asynchronous error signal ERRB_ASYNC as a set signal, and a fast reset signal RSTB_FAST_TRAS delayed by the delay unit 211 as a reset signal, and to generate a fast reset signal RSTB_FAST. The SR latch 210 activates the fast reset signal RSTB_FAST to `0` in response to the activated asynchronous error signal ERRB_ASYNC); and combinational logic configured to generate a precharge pulse in response to detecting that the command in-progress signal is deasserted and the precharge timer clock is deasserted, wherein the internal operations done signal is generated in response to the generation of the precharge pulse (see paragraph [0034], herein deactivates the fast reset signal RSTB_FAST to `1` in response to the activation of the delayed fast reset signal RSTB_FAST_TRAS. For example, a delay value of the delay unit 211 may be set at about tRAS min (ACT to PRE command period: a minimum value of a time from an active command to a precharge command) of the memory device).

As per claim 15:
Song teaches that wherein the asserted command in-progress signal corresponds to a logic zero value, the deasserted command in-progress signal corresponds to a logic one value, the deasserted precharge timer clock corresponds to the logic zero value, and the precharge timer clock synchronizes a precharge operation of memory the memory device (see paragraph [0036], herein A parity mode signal M_CAPEN has a level `1` when a parity check function is activated, and has a level `0` when the parity check function is deactivated. When the parity mode signal M_CAPEN is `0`, the input signal IN is output by passing through only the NAND gates 222 and 235. That is, when the parity check function is deactivated, the shift register 220 outputs the input signal IN as the output signal OUT without shifting the input signal IN. When the parity mode signal M_CAPEN is `1`, the input signal IN is transferred to the multiplexers 226, 228, and 230 through the NAND gate 223). 

As per claim 16:
Cordero-Song as combined teaches that wherein the timer is further configured to start a timer operation in response to detecting a state transition of the parity error signal from a logic zero value to the logic one value (Song, see paragraph [0028], the parity circuit 140 is configured to detect an error of a plurality of command signals (for example, CST, ACTT, CAST, RAST, and WET) and a plurality of address signals (for example, A<0:13>, BK<0:1>, and BG<0:1>) in synchronization with the control clock CLK_PAR. In the case in which the parity circuit 140 uses an even parity check scheme, when the number of signals with a value of `1` is even among the command signals CST, ACTT, CAST, RAST, and WET and the address signals A<0:13>, BK<0:1>, and BG<0:1>, it is determined that there is no error), and further configured to activate the timeout signal in response to detecting that a period substantially equal to the configured parity error alert pulse width value has elapsed since the start of the timer operation (Cordero, see paragraph [0020], herein If a CRC error was detected, then processing continues at block 306, with a CRC error count being incremented at block 306 and a determination about whether the CRC error count exceeds a CRC error threshold (or whether an error threshold been reached) being performed at block 308. Based on determining, at block 308, that the CRC error count exceeds the CRC error threshold, block 310 is performed to disable the CRC error checking. Processing then continues at block 312). 

As per claim 17:
Song teaches that wherein the parity error alert signal generator further comprises logic circuitry configured to assert the parity error alert signal in response to detecting a state transition of the parity error signal from a logic zero value to the logic one value (see paragraph [0034], herein use an asynchronous error signal ERRB_ASYNC as a set signal, and a fast reset signal RSTB_FAST_TRAS delayed by the delay unit 211 as a reset signal, and to generate a fast reset signal RSTB_FAST. The SR latch 210 activates the fast reset signal RSTB_FAST to `0` in response to the activated asynchronous error signal ERRB_ASYNC), and deassert the parity error alert signal in response to detecting the timeout signal and the internal operations done signal (see paragraph [0034], herein deactivates the fast reset signal RSTB_FAST to `1` in response to the activation of the delayed fast reset signal RSTB_FAST_TRAS. For example, a delay value of the delay unit 211 may be set at about tRAS min (ACT to PRE command period: a minimum value of a time from an active command to a precharge command) of the memory device). 

As per claim 18:
Song teaches that wherein the logic circuitry configured to deassert the parity error alert signal further comprises logic to deassert the parity error alert signal if the timeout signal is the logic one value and the internal operations done signal is the logic one value (see paragraph [0036], herein A parity mode signal M_CAPEN has a level `1` when a parity check function is activated, and has a level `0` when the parity check function is deactivated. When the parity mode signal M_CAPEN is `0`, the input signal IN is output by passing through only the NAND gates 222 and 235. That is, when the parity check function is deactivated, the shift register 220 outputs the input signal IN as the output signal OUT without shifting the input signal IN. When the parity mode signal M_CAPEN is `1`, the input signal IN is transferred to the multiplexers 226, 228, and 230 through the NAND gate 223)

As per claim 19:
Song teaches that wherein the parity error alert signal generator asserts the parity error alert signal by driving the parity error alert signal to the logic zero value (see paragraph [0060], herein an error log stored in the error log circuit 160 is cleared and a parity check operation, which is stopped due to the detection of an error, starts again. Consequently, the output signal RSTB_CLEAR is activated to `0` at the time of activation of the synchronous error signal ERRB_SYNC), and deasserts the parity error alert signal by driving the parity error alert signal to the logic one value (see paragraph [0060], herein and is deactivated to `1` again at the time of activation of the memory error clear signal M_ERRCLEAR). 

As per claim 20:
Cordero substantially teaches or discloses a memory device comprising (see Fig. 2, memory device 106) means for detecting a parity error in a command or address signal (see paragraph [0011], herein double date rate fourth-generation synchronous DRAM (DDR4) is a type of DRAM that supports CRC checking of write data, and parity checking of command and address data, and paragraph [0014], herein parity checking is performed by the memory 106 on command and address data received via the command/address bus 110); means for counting a period of time substantially equal to a parity error alert pulse width value (see paragraph [0003], herein the error checking logic detects and error condition in the data and it is determined, at the DRAM, whether detecting the error condition in the data causes an error threshold to be reached, and Fig. 3, step 316); means for detecting whether the one or more internal memory operations are in progress (see paragraph [0010], herein once a DRAM detects a hard fail condition, the DRAM turns off error checking to prevent the memory controller from entering a retry loop),(paragraph [0017], herein if the CRC check disabling logic 206 detects that "4" out of the last "10" checks had a CRC error, then the CRC check disabling logic 206 turns off the CRC check logic 202 in the memory 106), and (paragraph [0027], herein the memory controller can quiesce mainline traffic to the DRAMS and perform a MRS read to the DRAMs to determine which DRAM is reporting the errors. The memory controller can then issue a MRS command(s) to instruct the failing DRAM to disable CRC (or parity) checking, and then the memory controller can resume mainline traffic); and means for generating a parity error alert signal in response to detecting the parity error, counting the period of time (see paragraph [0011], herein When the conventional DDR4 detects a CRC error in the write data, it sends an alert to the memory controller so that the memory controller can resend the data), and detecting whether the one or more internal memory operations are in progress (see paragraph [0010], herein once a DRAM detects a hard fail condition, the DRAM turns off error checking to prevent the memory controller from entering a retry loop),(paragraph [0017], herein if the CRC check disabling logic 206 detects that "4" out of the last "10" checks had a CRC error, then the CRC check disabling logic 206 turns off the CRC check logic 202 in the memory 106), and (paragraph [0027], herein the memory controller can quiesce mainline traffic to the DRAMS and perform a MRS read to the DRAMs to determine which DRAM is reporting the errors. The memory controller can then issue a MRS command(s) to instruct the failing DRAM to disable CRC (or parity) checking, and then the memory controller can resume mainline traffic) and wherein the one or more internal memory operations were initiated before detecting the parity error (see paragraph [0027], herein a memory controller can be sending write data and command/address data to a plurality of DRAMs and thus, may need to perform the processing described earlier to determine which DRAM is reporting the error).
Cordero does not explicitly teaches wherein the parity error alert signal is asserted in response to detecting the parity error and the parity error alert signal is deasserted in response to counting the period of time and detecting no internal memory operations in progress.
However, Song in analogous art teaches wherein the parity error alert signal is asserted in response to detecting the parity error and the parity error alert signal is deasserted in response to counting the period of time and detecting no internal memory operations in progress (see paragraph [0026], herein when an error of a command is detected by the parity circuit 140, the command shift circuit 120 initializes the command signals being shifted therein to a deactivated state. Since the command signals in the command shift circuit 120 are initialized when the error of the command is detected, the decoder circuit 130 receives no valid command signals and the memory device does not perform any operation corresponding to the erroneous command).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cordero as combined with the teachings of Song by including the parity error alert signal is asserted in 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the parity error alert signal is asserted in response to detecting the parity error and the parity error alert signal is deasserted in response to counting the period of time and detecting no internal memory operations in progress would have prevented the execution of a corresponding command when an error has been detected are in need. (see paragraph [0006] of Song).

7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cordero in view of Song in further view of Iwaki, and in more further view of Bains et al. (U.S. PN: 2013/0117641) "herein after as Bains."

As per claims 4 and 13:
Cordero-Song as combined does not teach wherein the parity error alert pulse width value is substantially equal to 90 ns. 
However, Bains in analogous art teaches wherein the parity error alert pulse width value is substantially equal to 90 ns (see paragraph [0048], herein the memory control hub 110 can easily differentiate between a CRC error or a parity error from the memory module 120 by examining the ALERT signal 440. The number of clock cycles or width of the pulse can be set to any suitable number that the memory control hub is able to detect).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cordero-Song with 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the parity error alert pulse width value is substantially equal to 90 ns would have improved performance of the memory device (see paragraph [0016] of Bains).

Allowable Subject Matter
8.	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112